Citation Nr: 1636423	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye condition, to include as due to exposure to chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to December 1957. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held in March 2011, in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  That hearing was held on the issues of entitlement to service connection for an eye condition, bilateral hearing loss, and tinnitus.

In June 2011, the Board remanded the claim for service connection for an eye condition for further development.  At that time, the Board also remanded issues of entitlement to service connection for bilateral hearing loss, tinnitus, and residuals of facial injury (the latter for issuance of a statement of the case).  Subsequently, a July 2013 rating decision granted service connection for bilateral hearing loss and tinnitus.  The Veteran later perfected an appeal for a higher initial rating for his service connected hearing loss.  On his VA Form 9 received in October 2015, the Veteran requested a Travel Board hearing to address the rating issue.  Meanwhile, regarding the facial injury issue, the RO issued a statement of the case in February 2013, and the Veteran perfected that issue on appeal by a VA Form 9 received in February 2013, on which he requested a Travel Board hearing.  

The RO certified the issues of entitlement to a higher rating for bilateral hearing loss and entitlement to service connection for facial injuries to the Board in May 2016.  However, that certification noted that these issues are pending a Travel Board hearing.  Further, a letter sent to the Veteran in August 2016 confirms that he is on the list of persons awaiting such a hearing.  Thus, the Board will not address those issues at this time.


FINDINGS OF FACT

1.  The Veteran's current right eye disabilities, diagnosed as cataracts, glaucoma, interstitial keratitis, and macular hole, began many years after service and were not caused by any incident of service.

2.  The Veteran's current left eye disabilities, diagnosed as cataracts, glaucoma, and interstitial keratitis, began many years after service and were not caused by any incident of service.

3.  The Veteran's strabismic amblyopia of the left eye preexisted service and was not aggravated beyond the course of its natural progression therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A standard letter dated in January 2009 satisfied the duty to notify provisions.  

The Veteran service treatment records and VA treatment records have been obtained.  A VA examination was conducted in May 2013 pursuant to the Board's remand.  Review of the examination report demonstrates that the examiner accurately summarized the Veteran's reported history and contentions, reviewed the claim file, and provided an opinion and rationale based on the evidence.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In this case, the Veteran has variously asserted that (1) he currently has conditions of both eyes that are causally related to his service, to include in-service exposure to chemicals, and (2) he had a preexisting condition of his left eye that was aggravated during his service.  See statements from the Veteran dated in January 2009, April 2009 and September 2009 as well as the March 2011 VA hearing transcript at pages 3, 10 and 11. 

The Veteran's April 1955 enlistment examination report reflects that the Veteran was diagnosed with a 25-degree strabismus of the left eye resulting in defective vision.  The Veteran's visual acuity at induction was reported as 20/30 in the right eye (correctable to 20/20) and 20/300 in the left eye (not correctable).  The Veteran was qualified for full duty, but he was assigned a "3" in the physical profile box (PULHES) for eyesight.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "E" for eyes.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987).  "PULHES" reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran was assigned a "Physical Category" of "C." 

In July 1955, it was noted that the Veteran's visual acuity was 20/40 by pin hole in the right eye and 20/400 by pin hole in the left eye.  In December 1955, it was noted that the Veteran had an esotropia in his left eye and congenital amblyopia.  It is unclear whether the amblyopia diagnosis pertained to his left eye, only, or both eyes.  The December 1955 record also reflects that the referring doctor noted that he was "unable to correct [right eye] visual acuity 20/50," but it was later noted that the Veteran's visual acuity in the right eye was corrected to 20/20 on examination.  The Veteran's November 1957 separation examination report reflects that the Veteran's vision was "uncorrectable," and the visual acuity was measured at 20/30 in the right eye and 20/100 in the left eye.  In contrast to the findings on the enlistment examination, the Veteran's December 1957 separation examination report reflects a "1" in the physical profile box (PULHES) for eyesight and an "A" for "Physical Category." 

The Veteran's post-service VA outpatient treatment records reflect that he has received extensive treatment for multiple conditions of both eyes since March 2009, to include cataract surgery on his right eye in December 2009.  These records reflect the Veteran's reports that he has suffered from a left eye condition since childhood.  In January 2010, the Veteran asserted that his left eye was "turned in" at birth and that he has had poor vision in his left eye "all his life."  The VA outpatient treatment records reflect diagnoses of cataracts and suspected glaucoma in both eyes with esotropia with amblyopia in the left eye.  See e.g., a VA outpatient treatment record dated in July 2009. 

Concerning the Veteran's assertion that left eye condition preexisted his service and was aggravated by such, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306 (a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306 (b)(1). 

Congenital or developmental defects such as amblyopia are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303 (c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985). 

In this case, since the Veteran's April 1955 enlistment examination report notes that the Veteran's left eye strabismus resulted in 20/300 vision, the presumption of soundness does not attach regarding the Veteran's left eye.  Concerning the Veteran's right eye, the record is ambiguous concerning whether the December 1955 notation regarding the Veteran's congenital amblyopia referred to both eyes or his left eye, only.  Accordingly, the Board is unable to discern if the December 1955 notation of amblyopia is clear and convincing evidence that the Veteran had a preexisting right eye condition in order to rebut the presumption of soundness. 

In sum, the Veteran's claim may prevail if the medical evidence of record shows that (1) he has a current disorder of either eye which clearly and unmistakably preexisted his service and was aggravated beyond the normal progression of the disease during such, or (2) he has a current disorder of his right eye which did not clearly and unmistakably preexist his service, but either had its onset during his service or is otherwise causally-related to such, to include exposure to chemicals. 
A VA eye examination was conducted in May 2013.  The examining physician reviewed the record and addressed each eye condition separately:  

The examiner diagnosed cataracts of both eyes status post removal of cataract right eye with persistent cataract left eye.  The examiner stated that this "is unrelated to exposure to superficial dirt/debris/chemicals in 1955.  His vision at discharge was unchanged from enlistment vision.  Superficial exposures due to cause cataracts/glaucoma/or macular holes which are all ocular internal diagnoses.  The most common cause of cataracts is age.  Other risk factors are diabetes mellitus, systemic steroid use, but environmental dirt/debris/dust is not related to development of cataracts."  

The examiner also diagnosed primary open angle glaucoma of each eye which was "unrelated to exposure to dirt/debris chemicals 1955.  The etiology of primary open angle is unknown but risk factors include family history, race black, older age, corneal thickness."  

The examiner diagnosed interstitial keratitis of both eyes secondary to syphilis.  "He was treated for syphilis while in the military.  2010 he was noted to be [rapid plasma reagin] RPR + and TPPA and infectious disease admitted him for IV penicillin.  It is less likely than not that his current interstitial keratitis which was diagnosed in 2010 was related to his treatment while in the military in 1955."  

The examiner diagnosed a macular hole of the right eye.  "This is present inside the eye at the level of the posterior retina.  Macular holes are most frequently associated with posterior vitreous detachment which occurs in frequency with older age.  There is no association to exposure to dirt/dust/chemicals 60 years ago."

The examiner diagnosed strabismic amblyopia of the left eye.  "His vision without correction in the left eye was the same at enlistment as at discharge.  This was EPTS [existing prior to service] and was not worsened by his military service."  

The examiner further stated that "diagnoses of cataracts/primary open angle glaucoma/interstitial keratitis/and macular hole were not made until 2009 and 2010.  They were not diagnosed or seen on exam 1955 by ophthalmology prior to his entrance to the military.  There is no documentation or change in vision during the 2 years in the military."

With respect to the disabilities of cataracts, glaucoma, and keratitis of the left and right eyes, and macular hole of the right eye, these disabilities were not shown in service or for many years after separation from service. 

The Board finds the May 2013 VA physician's opinion probative as it includes a discussion of the service treatment records (and the lack of any documentation of these eye disabilities therein) and provides plausible bases for the presence of the current left and right disabilities of cataracts, glaucoma and keratitis of both eyes, and macular hole of the right eye.  The examiner specifically discusses and discounts the idea that exposure to dirt, debris, or chemicals in service could have caused the current eye disabilities.  His rationale that such conditions involve the internal eye and are not affected by external exposures is persuasive and uncontradicted in the evidentiary record.  Further, the examiner stated that it was less likely than not that the Veteran's current interstitial keratitis which was diagnosed in 2010 was related to his treatment for syphilis while in the military in 1955.  

While the Veteran is competent to report eye symptoms, he does not have the requisite training to diagnose whether he has a chronic eye condition that is attributable to an inservice cause.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

There is no other competent and probative medical or lay evidence that links the current left and right eye pathology of cataracts, glaucoma, and keratitis, and right eye macular hole, all first noted in 2009, to any aspect of military service.  The preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for left and right eye disabilities of cataracts, glaucoma, and keratitis, and right eye macular hole is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
As to strabismic amblyopia of the left eye, the evidence reflects that the Veteran currently has this disability.  On enlistment examination in April 1955, the Veteran was noted to have a 25-degree strabismus of the left eye resulting in defective vision.  Accordingly, the Board finds that strabismic amblyopia of the left eye was noted on entrance.  Thus, the presumption of soundness does not attach, and this portion of the claim is one for service aggravation.  38 C.F.R. § 3.304 (b). 

The evidence shows that the preexisting strabismic amblyopia of the left eye did not permanently increase in severity during service.  The left eye vision was noted as 20/300 at entrance and 20/100 at separation from service. 

The May 2013 VA physician's opinion stated that the Veteran's strabismic amblyopia of the left eye was not aggravated during service as his "vision without correction in the left eye was the same at enlistment as at discharge.  This was EPTS [existing prior to service] and was not worsened by his military service."  There are no competent medical opinions of record to contradict the May 2013 VA physician's opinion.  

Here, the preponderance of the objective evidence establishes that strabismic amblyopia of the left eye did not permanently increase in severity during service.  Thus, the presumption of aggravation does not attach as the Veteran has not met his burden to show an increase in severity of the preexisting strabismic amblyopia of the left eye.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, it may only be concluded that the preexisting strabismic amblyopia of the left eye did not increase in severity during service and was therefore not aggravated during service.

The preponderance of the evidence is against the claim of service connection for strabismic amblyopia of the left eye based on service aggravation; there is no doubt to be resolved; and service connection for strabismic amblyopia of the left eye is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for an eye condition, to include as due to exposure to chemicals, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


